Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The reception of one or more loopback frames that are the basis for the adjustment of the packet size in subsequent frames.  Such feature is shown in figure 3, step 310; Figure 4, step 408; Figure 5, unit 508, and Figure 6, unit 610 and 616.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 16 is already recited in parent claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-7 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 13 and 14 of U.S. Patent No. US 10523575 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is illustrated for ease of comparing the instant claims with the patented claims.



Patented claims
1.  A method, comprising: initiating a data transmission in which one or more 
frames bearing a pattern are transmitted between a source device and a 
designation device, wherein each frame of the one or more frames is formatted 
with an initial frame size in bytes;  and modifying a frame size for each frame 
of subsequent frames to be transmitted in response to an existence of a predetermined frame-loss condition. 
 2.  The method of claim 1, wherein the initial frame size is based on dependency information associated with a network of the data transmission between the source device and the designation device. 
 3.  The method of claim 1, further comprising: receiving the initial frame size from a user. 
 

 5.  The method of claim 1, further comprising: collecting dependency 
information of a plurality of maximum frame sizes associated with a plurality 
of test components respectively in the data transmission. 
 6.  The method of claim 1, wherein the modifying of the frame size is based on 
machine learning. 
 7.  The method of claim 1, wherein the predetermined frame-loss condition 
comprises: no frame loss;  no greater than a frame of the one or more frames 
being dropped;  or less than a maximum threshold of a drop rate related to the 
one or more frames being dropped.
 projecting from machine learning an initial frame size in bytes based on a committed information rate; initiating a data transmission in which one or more frames bearing a pattern are transmitted between a source device and a designation device, wherein each frame of the one or more frames is formatted with the initial frame size; and modifying a frame size for each frame of subsequent frames to be transmitted in response to an existence of a predetermined frame-loss condition. 
    10. The method of claim 9, wherein the machine learning comprises: collecting dependency information of a plurality of maximum frame sizes associated with a plurality of test components respectively in the data transmission. 
    11. The method of claim 9, wherein the pattern comprises: a repetitive pattern; a burst pattern; or a random pattern. 


    13. The method of claim 9, wherein the modifying of the frame size is based on the machine learning. 
    14. The method of claim 13, wherein the predetermined frame-loss condition comprises: no frame loss; no greater than a frame of the one or more frames being dropped; or less than a maximum threshold of a drop rate related to the one or more frames being dropped.



	Similarly instant claims 5, 6 and 7 suffer from similar deficiencies as discussed above instant claim 1 and with respect patented claims 10, 13 and 14.
	Claims 1 and 5-7 of the instant application merely broadens the scope of the claims 9, 10, 13 and 14 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

	Claims 2, 3 and 4 are directed respectively to the initial frame size being dependent network condition, received from a user, or from an Application(s). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to specify the nature upon which an initial size of the frame is determined in order to cover different scenarios and or application of frame size adjustments.
 
Allowable Subject Matter
Claims 8-10, 15, 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.